GEORGE C. PRATT, Circuit Judge,
dissenting:
When Richard Kulzer became a foreman in January 1977, “his duties drastically changed and he did not become meaningfully exposed to asbestos so it can be the proximate cause” of his injury. This finding of fact by Judge Telesca is not challenged as, nor is it, a clearly-erroneous finding. Fed.R.Civ.P. 52(a). The majority, however, denies Pauline Kulzer her cause of action because her husband was exposed, within three years of his death, to some asbestos — despite the fact that that exposure did not cause his death. This result is unjust and contrary to New York law.
First, the majority engages in a strained application of Monte v. National Gypsum Co., 921 F.2d 405 (2d Cir.1990), a factually-inapposite case. In Monte, the plaintiff attempted to avail herself of the toxic tort revival statute by arguing “that most of her. .husband’s exposure to asbestos occurred * * * more than three years before his death and that the bulk of the exposure occurred outside of the” statute of limitations for wrongful death actions. Id. at 407. We dismissed the plaintiff’s argument that a 1947 court would have considered her husband’s injury “complete” prior to the three-year limitation period, reasoning that “whether effects of exposure to toxic substances are cumulative, and to what extent, are fact issues” generally requiring medical proof. Id. at 408. In Monte, the decedent’s exposure was continuous and undistinguishable; here, the decedent’s exposure was sporadic and distinguishable. More importantly, in Monte there was no factual finding that the later exposures did not cause the injury; here, of course, there was.
Second, the majority ignores the fact that “causation” permeates the language of the revival statute: “[Ejvery action for personal injury, injury to property or death caused by the latent effects of exposure to [asbestos] which is barred as of the effective date of this act solely because the applicable period of limitations has or had expired is hereby revived”. Toxic Tort Reform Act of 1986, ch. 682, § 4 (emphasis added). The majority in effect concedes this when it explains that the revival statute “gives claimants an opportunity to revive time-barred tort claims arising from the latent effects of exposure to toxic materials.” (emphasis added).
Third, the majority’s opinion misinterprets the rule of accrual that was applicable on the date of Richard Kulzer’s death. The “date of last exposure” rule, which had its genesis in Schmidt v. Merchants Despatch Transp. Co., 270 N.Y. 287, 200 N.E. 824 (1936), has always — until today — required that the “last exposure” be a proximate cause of the injury. See, e.g., Schmidt, 270 N.Y. at 300, 200 N.E. at 827 (“There can be no doubt that a cause of action accrues only when the forces wrongfully put in motion produce injury.”) (emphasis added); Wright v. Carter Prods., 244 F.2d 53, 63 (2d Cir.1957) (cause of action accrues on date of application which “proximately caused” plaintiff’s affliction); Lindsay v. Ortho Pharmaceutical Corp., 637 F.2d 87, 95 (2d Cir.1980) (“Any damages resulting from a specific ingestion must be sued for within three years.”) (emphasis added).
Finally, the majority’s approach to accrual disregards a principle of tort law so basic that it can barely even be called “hornbook law”. A tort is comprised of (1) breach of a legally-imposed duty, and (2) an injury proximately caused by that breach. See generally W. Keeton, Prosser & Keeton on the Law of Torts § 1, at 1-7 (5th ed. 1984) (section entitled “What are Torts?”); 4 F. Harper, F. James & O. Gray, The Law of Torts § 20.1, at 85 (2d ed. 1986) (“the requisite causal connection is therefore an element of plaintiff’s cause of action”); see also Black’s Law Dictionary 133 (5th ed. 1979) (elements of “every tort action” are existence of legal duty, breach of duty, “and damage as a proximate result”). Causation is a part of every action sounding in tort.
Judge Telesea found that Richard Kul-zer’s post-1977 exposures to asbestos did not contribute to his death; they were thus not part of his cause of action. In my *130view, he was correct. In January 1977, when Richard Kulzer last inhaled an injury-causing asbestos fiber, his cause of action accrued. The statute of limitations ran out in January 1980. His cause of action was thus “barred as of the effective date of” the revival statute, July 30, 1986, and therefore merited revival. Since the majority reaches a result profoundly contrary to the equitable goals of the revival statute, and contrary to New York law, I dissent.